Name: Commission Regulation (EC) No 1430/1999 of 30 June 1999 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1128/1999 can be met
 Type: Regulation
 Subject Matter: international trade;  means of agricultural production;  trade;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 1. 7. 1999L 166/48 COMMISSION REGULATION (EC) No 1430/1999 of 30 June 1999 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1128/1999 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1128/ 1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third coun- tries (1), and in particular Article 5(1) thereof, Whereas Article 2(4) of Regulation (EC) No 1128/1999 provides for the quantities reserved for traditional impor- ters to be allocated in proportion to their imports during the 36 months preceding the import year in question; Whereas allocation of the quantities available to operators covered by Article 2(3)(b) of that Regulation is to be made in proportion to the quantities applied for; whereas since the quantities applied for exceed the quantities available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for an import right for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent: a) 24,1631 % of the quantities imported within the meaning of Article 2(3)(a) of Regulation (EC) No 1128/ 1999; b) 0,07758 % of the quantities applied for within the meaning of Article 2(3)(b) of Regulation (EC) No 1128/ 1999. Article 2 This Regulation shall enter into force on 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 135, 29.5.1999, p. 50.